Information Disclosure Statement
Regarding the submitted and reviewed IDS dated 12/13/2021 and 1/6/2022 for clarity of the record:

12/13/2021:
JP 2013-186828 - is directed to a management system that maintains work history where reuse is easily attained
JP 2003-118085 - is directed to a printer maintaining its usage history necessary for executing controlling color correction processing.

1/6/2022:
US 10148828 - is directed to maintaining color values with a job such that color response is the same upon reprinting
US 8773715 - is directed at assisting the operator in selection of the appropriate color chart for color correction processing
US 8861024 - is directed to managing a printer by maintaining the usage histories at the management system
JP 2018-026740 - corresponds to US 10148828 above
JP 2012-070298 - corresponds to US 8773715 above

JP 2012-217054 - corresponds to US 8861024 above

Allowable Subject Matter
Claims 1-3, 7-9, 12 and 14-17 are allowed.
The allowed claims and ground for allowance remain as detailed in the Notice of Allowance dated 12/20/2021.

/BARBARA D REINIER/Primary Examiner, Art Unit 2672